Dissenting Opinion by
Mr. Justice Dole.
It appears from the records in this case, that on the return day of the writ, July 31st, II. C. IToudlette, the respondent, the appellants, their counsel, and the Attorney-General, were present in Court. The respondent filed his return to the writ, and the Attorney-General filed a document entitled, “ Supplementary Return by the Attorney-General,” and prefaced by the following paragraph : “And now comes C. W. Ashford, Attorney-General of the Kingdom, and on behalf of the Hawaiian Government, by the leave of the Court, makes this return supplementary to that made herein by H. C. Houdlette, the respondent named in said writ.” From this it is clear that the Attorney-General intervened in the case in his official capacity. By Section 19 of the Habeas Corpus Act, he is authorized to do so only when the petitioners are imprisoned on a criminal accusation, which is not the fact in this case. Section 18, which allows third parties interested in the detention to be heard, evidently does not intend to include the Government, it being provided for by Section 19, already referred to. I am able to concede, however, that a fair argument may be made upon the wording of Section 18, m favor of the right of the Government to be heard. But if *461the Attorney-General is properly in Court, he is not authorized thereby to file a return, he is merely there, at most, to be heard, and possibly to put in evidence. The statute is explicit upon this point. The person to whom the writ is directed shall make the return and it shall be signed by him, and sworn to, unless he is a sworn public officer, making the return in his official capacity, which can only mean a public officer to whom a writ of habeas corpus is directed; moreover, the Attorney-General’s return is neither signed nor sworn to; it therefore seems proper to leave it out of the consideration of the ease altogether.
The return by Captain Houdlette was explicit according to the requirements of the statute, which are that a person to whom the writ is directed shall state first, whether he has or has not the party mentioned in the writ in his custody; second, if he has, he shall set forth the authority, the time and the cause of the imprisonment, with a copy of any process or warrant under which the party is detained. The return states, that he has the within named Man Nun and Ah Yin in his custody, by virtue of an order of the Collector-General of the port of Honolulu, who has ordered respondent to hold them ; that respondent does not know the cause of such restraint and does not hold them under any process or warrant.” This return, upon being filed, became evidence in the case, by the provisions of the statute. Testimony was taken by the Court, which in no wise rebutted the return, nor was in any way responsive to it. The gist of the evidence was, that the prisoners had never been in the Hawaiian Islands before, that they had purchased permits at the Hawaiian Consulate in Hongkong, which had been originally issued to other Chinamen, and that these permits had been vised by the Hawaiian Consuls at Hongkong, and San Francisco.
The question which must decide this case is, was the imprisonment by Captain Houdlette of the prisoners, on board the steamer Australia, legal? If the proper answer to this question is an affirmative one, the order appealed from must be sustained; if a negative one, the appellants are entitled to be discharged. (Hurd on Habeas Corpus, 293.)
*462I agree with the majority of the Court, that the Hawaiian Legislature has the right to enact laws, not inconsistent with our treaties, prohibiting foreigners from entering the country; but the mere enactment of a prohibition does not authorize any one, or even any officer of Government, to carry it into effect. Personal liberty is a matter of great and sacred importance, and the law will not tolerate interference with it by volunteers, however zealous and patriotic their motives may be. It is guarded by constitutional and statutory enactments which are the reflection and the fruit of centuries of struggle. It may only be infringed “ by due process of law.” A person may be restrained of his liberty by legal process under a criminal accusation, for the purpose of the trial of such accusation, and he may be imprisoned by legal process, upon conviction of a criminal offense, as the authorized punishment thereof, but nowhere is it allowed that one should be restrained of his liberty without process of law, or imprisoned as a punishment for an offense without due trial and conviction of such offense.
The following are some of the enactments of our Government for the protection of the right of personal liberty :
“Each member of society has a right to be protected in the enjoyment of his life, liberty and property according to law.” (Constitution, Article 14.)
“No person shall * * * be deprived of life, liberty or property without due process of law'.” (Constitution, Article 9.)
“No person shall be subject to punishment for any offense, except on due and legal conviction thereof, in a court having jurisdiction of the case.” (Constitution, Article 6.)
“No person shall be held to answer for any crime or offense (except in cases of impeachment, or for offenses within the jurisdiction of a Police or District Justice, or in summary proceedings for contempt), unless upon indictment fully and plainly describing such crime or offense; and he shall have the right to meet the witnesses who are produced against him face to face; to produce witnesses and proofs in his own favor, and by himself or his counsel at his election to examine the witnesses produced *463by himself, and cross-examine those produced against him, and to be fully heard in his own defense.” (Constitution, Article 7.)
“ No arrest of any person shall be made without first obtaining a warrant or other process therefor from some magistrate, except in the cases in this chapter hereinafter provided.” (Penal Code. Chapter XLIX., Section 1.) The following are the exceptions to this rule : 1. Where one has committed an offense and shall endeavor to escape, he may be arrested under a verbal order of a magistrate, or without such order if no magistrate be present. 2. One in the act of committing a crime may be arrested by anyone without warrant. 3. When a crime has been committed, persons near the place under suspicious circumstances may be arrested without warrant. 4. Officers of justice in a seaport or town may arrest persons without warrant upon a reasonable suspicion that they have committed or intend to commit an offense. 5. Officers of-the police or customs may without warrant arrest persons charged with or suspected of smuggling. 6. Any collector of customs has the authority under Section 10 of the Act of 1887 to Regulate Chinese Immigration, “ to detain any person detected in or reasonably suspected of a violation of any of the provisions of this Act, and to hold him until a warrant of arrest can be obtained.”
The appellants were at the time of their detention as fully entitled to the protection of these enactments as any other persons within the Kingdom, inasmuch as by coming within Hawaiian jurisdiction their persons and property became subject to our laws. (Civil Code, Section 6.)
“ The privilege of habeas corpus belongs to all men.” (Constitution, Article 5.)
The respondent, not an officer of the Government, deprived the appellants of their liberty under an order of the Collector. General, which order made no criminal charge against them, as we learn from the return, in which the respondent says he “ does not know the cause of such restraint; ” so far as the Court is informed, it was merely an arbitrary order to the respondent to *464detain the men without giving any reasons therefor. The Collector-General is authorized by law to arrest without warrant persons charged with or suspected of smuggling, for purposes of examination by the Court having jurisdiction thereof. (Civil Code, Section 656.) He is also authorized by the Act to Regulate Chinese Immigration, of 1887, Section 10: “ To detain any person detected in or reasonably suspected of a violation of any of the provisions of this Act, and to hold him until a warrant of arrest can be obtained.” Beyond these powers of restraint, the law gives him no authority to interfere with the liberty of any person. It is not pretended that the appellants were detained by the Collector-General under the provisions of Section 10 of the Chinese Immigration Act above quoted, nor is it pretended that they had been tried and found guilty of unlawfully landing or attempting to land under the provisions of the said Act, but the decree appealed from finds “ that they were rightfully restrained on board said« steamship by H. C. Houdlette, 'the master thereof, because of the rightful refusal of the Customs officers of said port to permit said Man Nun and Ah Yin to land or be landed upon Hawaiian shores,” upon the ground of their being Chinese without permits. The brief of the Attorney-General does not discuss the important question of the legality of the detention further than to say “ that it is incident to the statutory prohibition” against the landing of Chinese, and to refer to the cases of Chin Ah Sooey, 3 West Coast Rep., 603, and Ah Kee, 4 Id., 19, under the American Act of 1882, restricting the immigration of Chinese laborers. Upon examining these cases, I find that in both of them the issue was not whether the detention was lawful, but whether upon finding that the detention was lawful, the Court had the authority to order the deportation of the prisoner.
I find, however, from these and other American cases, that the American Courts recognize a detention by the collector of the port or by a shipmaster under his direction under the various statutes restricting immigration, to be lawful. These statutes are the Act restricting the immigration of Chinese laborers, of *465May 6,1882; the Act to regulate immigration of August 3, 1882, whereby provision was made to prevent the landing of foreign convicts, lunatics, idiots and paupers; and the Act of'February 26, 1885, whereby provision was made to prevent the landing of immigrants under a contract to labor in the United States. Section 9 of the said Act of May 6th is as follows : “That before any Chinese passengers are landed from any such vessel, the collector or his deputy shall proceed to examine such passengers, comparing the certificates with the list (of Chinese passengers) and with the passengers; and no passenger shall be allowed to land in the United States from such vessel in violation of law; ” the violation of law being the want of a proper certificate. Section 2 of the said Act of August 3d provides for the appointment and authorization of Commissioners of Immigration for the different States, whose duty it shall be “ to examine into the condition of passengers arriving at the ports within such State in any ship or vessel; and if on such examination there shall be found among such passengers any convict, lunatic, idiot or any person unable to take care of himself or herself without becoming a public charge, they shall report the same in writing to the collector of such port, and such persons shall not be permitted to land.” I have not been able to refer to the said Act of the 26th February, 1885, but it is clear from the case of Cummins in 32 Federal Rep., 76, which says: “ There was before the collector, when he made his decision, legal and competent evidence of facts on which to exercise a judgment as to the status of the relator. Under these circumstances, the matter being within the jurisdiction of the collector under the Act, further consideration of the case might be dispensed with under the authority of In Re Day, 27 Federal Rep., 678; ” that the collector is by the Act specially authorized to examine into and decide the question of the right of a passenger to land. It will be seen, therefore, that each of these three American statutes, enacted for the purpose of restricting immigration, provides an authority — a tribunal — to examine into the case of passengers coming into port from a foreign country, *466before they are allowed to come ashore, to ascertain and decide whether they are entitled to land; and if such a conclusion is against the right of a passenger to land, the law authorizes the collector to ■ detain him on board. Under these provisions of law, it is a matter of course that the American Courts, in habeas corpus cases, should find that such detention is legal, simply because it is upon a finding of fact by duly authorized tribunals, and made by collectors authorized by law to act upon such findings of tact.
The Hawaiian Act to Regulate Chinese Immigration, of 1887, on the other hand, contains no provisions whatever for the detention of Chinese passengers on board a vessel arriving from foreign ports, until their right to enter the country shall be ascertained; it does not confer upon any persons or officers whatever the authority to decide the question of the right of Chinese to land, except under Section 11, in which jurisdiction -is conferred upon Police and District Justices to determine certain offenses under the Act, including that of landing or attempting to land without the proper permit. The Collector-General is given no authority to adjudicate the question of the right of Chinese passengers to enter the country or to detain them on board their vessel for want of such right. His absence of authority in the premises is emphasized by the fact that the Legislature found it necessary, by the express provisions of Section 10, to confer on him “ the authority to detain any person detected in or reasonably suspected of a violation of any of the provisions of this Act, and to hold him until a warrant of arrest can be obtained.” If the collector had the general authority to detain indefinitely a passenger, it would not have been necessary to give him by statutory enactment the lesser authority to detain him an hour or two until a warrant of arrest could be procured. The two legal maxims — Expressio unius est exclusio alterius and Expressum facit cessare taciturn — apply to the discussion at this point, and dispose of the argument for an implied general authority in the Collector-General to detain passengers under the Act.
*467Because the statute has prohibited certain persons from entering the country, is anyone thereby authorized to take it upon himself to carry out the statute as a volunteer, and under the mere act of prohibition to deprive individuals of their personal freedom ? And if one acting under such a naked prohibition arrests an individual, can such an arrest be said to be under legal process ? I am compelled to answer both of these questions in the negative, and so far to dissent from the opinion of the majority of the Court. An illustration may make this point more clear. Polygamy is prohibited by statute and a penalty provided for it. No one would, however, be thereby authorized to arrest a person of his own motion, and deprive him of his liberty to prevent him from transgressing the statute. The Legislature has relied upon the penalty as a prevention of polygamy, and no one may use deprivation of liberty as a prevention simply, because such a course is not authorized by the statute. The Legislature in the Act to Restrict Chinese Immigration relied upon the penalty as a prevention; it is not for the Court to say that the penalty is insufficient, and therefore measures not provided in the statute, even to the extent of deprivation of liberty, may be used to give it effect. I think that this would be open to the charge of judicial legislation.
From my examination of our law and of cases in other countries, I am compelled to find that the detention of these prisoners was illegal and without process of law. Chancellor Kent says : “ The better and larger definition of due process of law is, that it means law in its regular course of administration through courts of justice.” (2 Com., 13.) “Lord Coke says that these latter words, per legem terras (by the law of the land) mean by due process of law, that is, without due presentment or indictment, and being brought to answer thereto by due process of the common law.” (3 Story Com., 661; 2 Inst., 50, 51.) “ The full significance of the clause 'law of the land’ is said by Ruffin, C. J., to be that statutes which would deprive a citizen of the rights of person and property without a regular trial according to the course and usage of the common law, would not *468be the law of the land.” (4 Dev. N. C., 15; 2 Bouv., 512.) “Such legislative Acts as profess in themselves directly to punish persons, or to deprive the citizen of his property, without trial before the judicial tribunals, and a decision upon the matter of right as determined by the laws under which it vested according to the course, mode and usage of the common law as derived from our forefathers, are not effectually the laws of the land for these purposes.” (4 Dev. N. C., 15, Coke vs. Harrison.)
The prisoners were detained by persons who had no authority to do so; they were not charged with an offense and held to trial therefor, nor were they imprisoned as punishment under conviction of an offense after trial by a court having jurisdiction thereof; they were therefore entitled to their discharge. “One who detainB another by written authority can return only that authority; and if it be insufficient, we believe the general practice and law now to be that the prisoner is, as to that special commitment, entitled to his discharge. (Church on Habeas Corpus, 162.) “If it should appear manifest on an examination of those proceedings by the Court that the Court of Chancery (the committing court) has exceeded its authority, and -that Mr. Yates is illegally imprisoned, I would ask, whence is the necessity of any further investigation into what has been called the merits of the present case-” (Yates vs. People, 6 Johns., 269.) “ A return that a prisoner is detained in custody being charged upon oath with being a deserter from the Royal Leinster Regiment, held insufficient; it ought to have appeared that he was committed by some person having authority to commit.” (King vs. Earl Mountmorris, Reid et al., 1 Ridg., 460. Church on Habeas Corpus, 200.) “For if the commitment be against law, as being made by one who had no jurisdiction of the cause * * * the Court are to discharge him.” (Ibid, 208, 328, 347.) “An arrest made by an officer beyond the limits of his authority is void.” (Ibid, 348, Lawson vs. Buzines, 3 Har., Del., 418; Impey’s Shff., 552; Hale P. C., 584; Skin., 674, pl. 2, 12 Co., 130; Wilmot’s Opinions, 106; Hurd on Habeas Corpus, 331.) *469Even the majority of the Court concede that the return made by the respondent is in itself not sufficient to justify the detention of the prisoners; whence, then, to quote again from Yates vs. People, was the necessity of any further investigation into the merits ?
I find, however, under English and American authorities, that the Court in habeas corpus proceedings where the detention is found to be illegal, will sometimes, where it is probable from the evidence that an offense has been committed, recommit the prisoner to the proper court for trial. (Church, 367, 372, 373 ; Rex vs. Marks, 3 East, 157; People ex rel. Walters vs. Connor, 15 Abb. Pr. N. S., 430; Ex Parte Ricord, 11 Nev., 287.) I am inclined to think that in the present case the Court had the power to commit the prisoners to the Police Ceurt for trial for unlawfully attempting to land under Section 11 of the Statute; it is clear to me that such a course was the only alternative from granting a discharge.
The counsel for the prisoners made the further point, that as the permits held by them were vised by the Hawaiian Consuls at Hongkong and San Francisco, the Hawaiian Government was thereby bound to recognize such perihits as sufficient to admit the prisoners. The passports or permits were issued under the Foreign Office Regulations of March 25, 1884. These Regulations authorized the Foreign Office to issue passports “ to any Chinese resident in this Kingdom who may desire to visit any foreign country and return therefrom.” No provision was made in the regulations for the vise of these passports by Hawaiian Consuls or anyone. The Regulations of September 1, 1885, first introduced the requirement that Chinese passports should be vised, and such requirements applied only to the passports issued under such new regulations. From these circumstances, it is clear that the Consuls, in viseing these passports, acted without authority from the Hawaiian Government, and that their action was wholly immaterial as affecting the validity of the passports. I am, therefore, of the opinion that if this Court had the right to entertain this question, which I doubt, they *470could only hold that the Hawaiian Government was not in anywise bound or* affected by the action of its Consuls in the premises.